Citation Nr: 1537066	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  11-27 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active naval service from October 1982 to October 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.


FINDING OF FACT

The Veteran's OSA originated during active service.


CONCLUSION OF LAW

OSA was incurred in active service.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefits sought on appeal for entitlement to service connection for a bilateral hip disability.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

In order to establish entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease of injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service treatment records (STRs) show that in February 2002, the Veteran underwent a sleep study and was assessed with sleep fragmentation, a mild sleep disorder that did not meet the definition of OSA.  After his separation from service in February 2010, the Veteran underwent two sleep studies and was diagnosed with OSA.

In July 2015, a VA examiner reviewed the Veteran's claim file and opined that it was at least as likely as not that the Veteran's OSA began during or was otherwise caused by his naval service.  The examiner noted that the Veteran underwent three sleep studies, one in service and two after service, and it was extremely unlikely that the Veteran's degree of OSA would have emerged de novo during the two years after separation from service.

The July 2015 VA examiner's opinion is given great probative value as he explained the reasoning behind the opinion and grounded his conclusions in the medical evidence of record.

The criteria for service connection have been met and the Veteran's claim is granted.


ORDER

Service connection for OSA is granted



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


